Citation Nr: 1700018	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for active psychosis (claimed as schizophrenia paranoid type, nervous condition, and bipolar disorder) on the basis of substitution.

2.  Entitlement to service connection for active psychosis (claimed as schizophrenia paranoid type, nervous condition, and bipolar disorder) on the basis of substitution.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from August 1972 to November 1972.  He died in July 2016; the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By that decision, the RO found that new and material evidence had not been received to reopen the Veteran's claim for service connection for active psychosis (claimed as schizophrenia paranoid type, nervous condition, and bipolar disorder).  The Veteran perfected the appeal of his claim prior to his death. 

In July 2016, the Appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In August 2016, VA received a Request for Substitution of Claimant upon Death of Claimant (VA Form 21-0847) submitted by the Appellant.  The request was accompanied by a marriage license showing the Veteran married Carol Gibson Catlett in August 1995, and by a death certificate showing the Veteran died in July 2016 and his surviving spouse was Carol Frances Gibson.  In November 2016, the Appellant was granted substitution by the RO.  A substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died; however, a substitute may not add an issue to or expand the claim.  38 C.F.R. § 3.1010(f) (2016).

The Board notes that, in May 2012, the Veteran alleged that there was clear and unmistakable error (CUE) in a previous rating decision.  See May 2012 Statement in Support of Claim (VA Form 21-4138).  In June 2015, the Veteran stated that he was applying for a total disability rating based on individual unemployability (TDIU) for 21 days and over in a VA hospital for a service-connected disability.  See June 2015 VA Form 21-4138.  Thereafter, the Veteran submitted a formal claim for a TDIU and temporary 100 percent rating for hospitalization of over 21 days.  See June 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  

In an April 2016 supplemental statement of the case (SSOC), the RO determined that there was no CUE in a January 1973 rating decision that denied service connection for schizophrenia, and that the Veteran was not entitled to a temporary total evaluation based on hospitalization over 21 days for a relapse of his mania/psychosis because he was not service connected for any mental disorder.  However, an SSOC cannot be used to announce decisions of the Agency of Original Jurisdiction (AOJ) that were not previously addressed in a statement of the case.  38 C.F.R. § 19.31(a) (2016).  

The issues of whether there was CUE in a previous rating decision and of entitlement to a temporary total evaluation based on hospitalization over 21 days have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  The April 2001 rating decision that denied the Veteran's claim for service connection of bipolar disorder (previously evaluated as schizophrenia, paranoid type) was not appealed and is final.

2.  Evidence received since the April 2001 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.

3.  The Veteran's psychosis preexisted his military service.  

4.  The competent and probative evidence of record shows that the Veteran's preexisting active psychosis (claimed as schizophrenia paranoid type, nervous condition, and bipolar disorder) underwent an increase in severity and a permanent worsening beyond normal progression during his active service.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied the Veteran's claim for service connection of bipolar disorder (previously evaluated as schizophrenia, paranoid type) is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for active psychosis (claimed as schizophrenia paranoid type, nervous condition, and bipolar disorder) on the basis of substitution.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing entitlement to service connection for active psychosis (claimed as schizophrenia paranoid type, nervous condition, and bipolar disorder) on the basis of substitution have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1153, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.384 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  

By a January 1973 rating decision, the RO denied service connection for a nervous condition.  The RO noted that, less than one month after the Veteran entered service, he required hospitalization for schizophrenia that existed prior to service.  The RO determined that the evidence did not show trauma or disease during service that chronically aggravated the Veteran's pre-service disorder.  Notice of the January 1973 rating decision was provided in February 1973.  A notice of disagreement was not filed within one year of the notice.  

In February 1977, the Veteran filed another claim for a nervous condition.  See February 1977 Veteran's Application for Compensation or Pension (VA Form 21-526).  In March 1977, the RO informed the Veteran that he needed to submit new and material evidence to reopen his previously denied claim.  In December 1979, the RO stated that it had previously informed the Veteran in March 1977 that he needed to submit new and material evidence to reopen his claim.  The Board finds that the December 1979 letter does not constitute a rating decision because it did not make a formal determination of the Veteran's claim.  The Board finds further, however, that the Veteran abandoned his claim because he did not submit any correspondence or evidence in response to the December 1979 letter.  

In July 1981, the Veteran filed a claim for manic depressive illness.  See July 1981 VA Form 21-526.  In October 1981, the RO informed the Veteran that his claim had been denied previously, and that he needed to submit new and material evidence to reopen his claim.  The Board again finds that that the October 1981 letter does not constitute a rating decision because it did not make a formal determination of the Veteran's claim; however, the Veteran abandoned his claim because he did not submit any correspondence or evidence in response to the October 1981 letter.  

In December 1983, the Veteran filed a claim for mental illness, major affective disorder, and bipolar manic disorder.  See December 1983 VA Form 21-526.  In January 1984, the RO informed the Veteran that he needed to submit new and material evidence to reopen his previously denied claim.  The Board finds that that the January 1984 letter does not constitute a rating decision because it did not make a formal determination of the Veteran's claim; however, the Veteran abandoned his claim because he did not submit any new or material evidence in response to the December 1983 letter.  

In May 1987, the Veteran filed to reopen a claim for nerves.  See May 1987 VA Form 21-4138.  In June 1987, the RO informed the Veteran that he was notified in February 1973 that his claim for a nervous condition had been denied and that he did not appeal that claim.  Because he had not presented any new and material evidence to reopen the denied claim, the Veteran was informed further that no change in the previous decision was warranted and no action on his duplicative claim would be taken.  

An April 2001 rating decision denied service connection for bipolar disorder (previously evaluated as schizophrenia, paranoid type).  Although new treatment records were submitted, they were determined not to be material because they did not show the Veteran's condition permanently worsened as a result of his service.  Notice of the April 2001 rating decision was provided in April 2001.  A notice of disagreement was not filed within one year of the notice.  Although the Veteran requested a copy of his claims file in July 2001, there is no further correspondence from the Veteran relating to the claim.  The next correspondence from the Veteran is not until April 2010, when he filed a statement to reopen his claim for active psychosis.  Thus, the Board finds that the April 2001 rating decision is final.  38 C.F.R. § 3.156(b).

The new evidence received after the April 2001 rating decision includes, in relevant part, a statement from the Veteran's representative that the Veteran underwent shock treatment soon after exit from service.  See April 2016 Statement of Accredited Representative in Appealed Case (VA Form 646).  This new evidence is material in that it tends to show that the Veteran's in-service psychotic episode was not an acute episode that resolved in service.  Rather, the evidence shows that the Veteran required intensive treatment shortly after discharge from service, which suggests his mental disorder was permanently aggravated by his service.  

Given that the threshold for reopening a claim is low and the credibility of the newly submitted evidence is to be presumed, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for active psychosis (claimed as schizophrenia paranoid type, nervous condition, and bipolar disorder) is reopened.

II.  Service Connection

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires competent evidence showing (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In the present case, however, service connection on a presumptive basis for a chronic disease is not available to the Veteran because he had less than 90 days of military service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran's August 1972 entrance examination shows a normal psychiatric examination and no reports of any prior psychiatric disorders.  On his medical history, the Veteran denied depression or excessive worry, and nervous trouble of any sort.  

According to a narrative summary in the October 1972 Medical Board Proceedings, it appears that the Veteran was admitted to a hospital in an acute psychotic state one month after he entered service.  He had been returned to duty, but had stopped taking his medication.  He became disorganized and was hospitalized again.  He underwent eight electroconvulsive treatments and improved dramatically.  His behavior changed radically to behavior that was appropriate.  His thinking improved considerably and he was no longer extremely anxious.  

In connection with the Medical Board Proceedings, the Veteran was diagnosed with schizophrenia, acute paranoid type, manifested by delusions, hallucinations, affect disturbances, and a marked formal thought disorder.  Predisposition was unknown, but it was determined that the disorder existed to prior to service.  Although his condition was much improved, the impairment was found to be "marked" and a medical discharge was recommended.  He was discharged from service in November 1972 on thorazine as daily maintenance medication.  

VA treatment records show the Veteran was hospitalized with a diagnosis of acute schizophrenic episode in December 1972.  He had been transferred to VA from a private hospital, where he had been hospitalized for nine days because he "began to break up."  He reported hearing voices while in the private hospital and receiving thorazine every two hours.  At VA, he exhibited a fair amount of affect and admitted to mild depression, but was not hearing voices.  

Between a July 1981 application for service connection and a July 1981 statement, the Veteran listed ten hospitals from which he received treatment on thirteen occasions for a nervous condition between 1973 to July 1981.  See July 1981 VA Form 21-526; July 1981 VA Form 21-4138.  Additionally, the evidence shows the Veteran was hospitalized for mental health treatment in January 1985, in October 1986, in January 1987, approximately five times from about 1990 to December 2009, in April 2015, in January 2016, and in April 2016.

In a February 2001 letter, a VA treating physician writes that the Veteran's first psychiatric care at the time he was released from the military has evolved over time and has continued to hamper his ability to function productively.  The physician states that psychiatry now characterizes the Veteran's mental disorder as bipolar disorder.  The physician opines that there "is no doubt" that the Veteran's current exacerbation is a continuation of the illness that first manifested itself in the 1970s.  

An April 2001 letter from a different VA physician, who had treated the Veteran for the last 11 years, provides that the Veteran's description of the in-service hospitalization sounds very much like a psychotic break due to bipolar disorder.  The physician opines "that the condition for which [the Veteran] was hospitalized while in the service is the same condition that he suffers from today (Bipolar disorder)."  

Social Security Administration records show the Veteran applied for disability benefits due to bipolar disorder and depression.  It appears he was found to be disabled beginning in May 2009; however, there is no determination letter so the basis for the finding is not known.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

However, manifestation of symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period, will establish preservice existence thereof.  See 38 C.F.R. § 3.303(c).  Psychoses are considered chronic diseases for VA compensation purposes and are defined to include delusional disorder and schizophrenia.  See 38 C.F.R. §§ 3.309(a), 3.384.  

In the present case, the Veteran's August 1972 entrance examination shows a normal psychiatric examination with no reports of any prior psychiatric disorders.  However, the Veteran experienced a psychotic episode one month after entering service.  The Board finds that the psychotic episode occurred so close to the Veteran's entrance in to service so as to establish that his psychosis preexisted his service pursuant to 38 C.F.R. § 3.303(c).  As such, the presumption of soundness is rebutted and not available to the Veteran.

Nonetheless, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

When the Veteran entered service, he had no history of a mental disorder.  Although the Veteran's condition improved significantly as a result of treatment for his psychotic episode and diagnosed schizophrenia during service, he was found unfit for service and was discharged on daily maintenance medication to control his symptoms.  The Board finds that the discharge of the Veteran on medication to control his psychosis, when he had no prior history of a mental disorder and was not taking any psychotropic drugs when he entered service, is evidence that the Veteran's preexisting psychosis underwent an increase in severity during his active service.

Moreover, in less than one month after the Veteran was discharged, he was hospitalized again for an acute schizophrenic episode.  The evidence shows that the Veteran was hospitalized at least 25 times post-service for treatment of his mental disorder.  Two VA treating physicians opined unequivocally that the Veteran's mental disorder, which began in service, continued after service.  Thus, the Board finds that the Veteran's mental disorder underwent a permanent worsening beyond normal progression during his service.  

In sum, the Board finds that the competent and probative evidence of record shows that the Veteran's mental disorder underwent an increase in severity and a permanent worsening beyond normal progression during his active service.  Therefore, service connection for active psychosis (claimed as schizophrenia paranoid type, nervous condition, and bipolar disorder) is warranted and granted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for active psychosis (claimed as schizophrenia paranoid type, nervous condition, and bipolar disorder) on the basis of substitution is reopened.

Entitlement to service connection for active psychosis (claimed as schizophrenia paranoid type, nervous condition, and bipolar disorder) on the basis of substitution is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


